DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment received on 07/19/2022:
Claims 1, 4, and 6-10 are presently pending with claims 6-10 being withdrawn.
Claims 2, 3, and 5 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACULYN28 Rheology Modifier/Stabilizer (see IDS 11/25/2019, hereinafter referred to as Aculyn).
Regarding claim 1, as evidenced by Applicant’s Specification, ACULYN28 is a commercially available dispersion of acrylic copolymers that includes structural units from a macromolecular group.
Aculyn teaches an aqueous composition (Pg. 8-9, para 4 and 1, respectively,  adding ACULYN28 rheology modifier in aqueous solutions, “Add ACULYN 28 to the water”) comprising:
agricultural water, wherein the agricultural water is utilized for plant growth (Pg. 2 Table: Physical and Chemical Characteristics, Solvent: Water); and
solids from a dispersion of acrylic copolymer (Pg. 2 ACULYN28 Chemistry, HASE polymers are synthesized from an acid/acrylate copolymer),
wherein the acrylic copolymer includes structural units derived from an acrylic acid monomer (Pg. 2, ACULYN28 Chemistry, molecular structure depicts an acrylic acid monomer that includes a hydroxyl group), structural units derived from acrylic ester monomer (Pg. 2, ACULYN28 Chemistry, molecular structure depicts an acrylic ester monomer, where the acrylic acid includes a R-group attached to the oxygen anion), and structural units derived from a macromolecular group (Pg. 2, ACULYN28 Chemistry, ACULYN28 acrylic acid/acrylate is polymerized with behemoth-20 methacrylate ester), and
wherein solids form the dispersion of acrylic copolymer is from 50 parts per million (.005%) to 100,000 parts per million (10%) based upon a total weight of the aqueous composition (Pg. 4 para 4, Graph: Effect of Shear on Aculyn 28 at Various Concentrations ACULYN28 measured in water; Pg. 5 Graph: Effect of Shear on Aculyn 28 at Various Concentrations, depicts concentrations of ACUYLN28 up to 1%).
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP § 2131.03., emphasis added.
The intended use of using the claimed agricultural water as being utilized for plant growth does not result in structural differences over the described solvent: water of Acluyn, Aculyn’s described solvent: water is capable of being used for plant growth. See MPEP §2112.02(II). 
Regarding claim 4, Aculyn teaches the dispersion of acrylic copolymer is from 10 weight percent to 55 weight percent solids based upon a total weight of the dispersion of acrylic copolymer (Pg. 2 Table: Physical and Chemical Characteristics, “Solids, 20%”).
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP § 2131.03., emphasis added.

Response to Arguments
	Applicant’s arguments filed on July 19, 2022 with respect to claims 1 and 4 have been fully considered but they are not found persuasive.

Claim Rejections - 35 USC § 102
Applicant argues that the rejection of claims 1 and 4 are not anticipated by Aculyn. 
In response to applicant's argument that “ACULYN 28 Rheology Modifier/Stabilizer does not appear to teach or suggest “wherein the agricultural water is utilized for plant growth” (Applicant’s response Pg. 4), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As such, Aculyn teaches having solvent: water (Pg. 2 Table: Physical and Chemical Characteristics, Solvent: Water). Therefore, the structure of Aculyn includes water and would be capable of performing the intended use for plant growth.
Consequently, for at least these reasons the Examiner does not find the Applicant’s remarks persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached M-F 830am-530pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731